    Case: 1:18-cv-03911 Document #: 40 Filed: 12/08/20 Page 1 of 11 PageID #:598




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



    ADAM F.,1                                    )
                                                 )
                          Plaintiff,             )
                                                 )           No. 18 C 3911
           v.                                    )
                                                 )           Magistrate Judge
    ANDREW SAUL, Commissioner of                 )           Maria Valdez
    Social Security,2                            )
                                                 )
                          Defendant.             )
                                                 )


                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Adam F.’s claim for

Disability Insurance Benefits (“DIB”). The parties have consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the

reasons that follow, Plaintiff’s request to reverse the Commissioner’s decision is

granted in part, and the Commissioner’s motion for summary judgment [Doc. No.

27] is denied.




1 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by his first name and the first initial of his last
name.
2 Andrew Saul has been substituted for his predecessor pursuant to Federal Rule of Civil

Procedure 25(d).
      Case: 1:18-cv-03911 Document #: 40 Filed: 12/08/20 Page 2 of 11 PageID #:599




                                    BACKGROUND

I.       PROCEDURAL HISTORY

        On August 12, 2014, Plaintiff filed a claim for DIB, alleging disability since

October 18, 2013 due to arthritis, anxiety, depression, and bipolar disorder. The

claim was denied initially and upon reconsideration, after which he timely

requested a hearing before an Administrative Law Judge (“ALJ”), which was held

on September 29, 2016. Plaintiff personally appeared and testified at the hearing

and was represented by counsel. Medical expert Larry Kravitz and vocational

expert Brian Harmon also testified.

         On April 4, 2017, the ALJ denied Plaintiff’s claim for benefits, finding him

not disabled under the Social Security Act. The Social Security Administration

Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner and, therefore, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626

(7th Cir. 2005).

II.     ALJ DECISION

         Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity since his alleged onset date of October 18, 2013. At step

two, the ALJ concluded that Plaintiff had the following severe impairments: bipolar

disorder, depression, anxiety, post-traumatic stress disorder (“PTSD”), right thigh




                                            2
   Case: 1:18-cv-03911 Document #: 40 Filed: 12/08/20 Page 3 of 11 PageID #:600




numbness, leg length discrepancy, history of alcohol and cocaine abuse in sustained

remission, degenerative disc disease of the lumbar spine, right rotator cuff tear with

tendonitis, and right elbow tear with tendonitis. The ALJ concluded at step three

that his impairments, alone or in combination, do not meet or medically equal a

Listing. Before step four, the ALJ determined that Plaintiff retained the RFC to

perform light work except lifting/carrying a maximum of 10 pounds with the right

(dominant) upper extremity, and with the following additional limitations:

       He can occasionally stoop, kneel, crouch, crawl, balance, and climb
       ramps or stairs. He can never climb ladders, ropes, or scaffolds. He can
       frequently reach in all directions with the right (dominant) upper
       extremity. The claimant can remember, carry out, and perform simple,
       routine, repetitive tasks with sufficient concentration, persistence or
       pace to appropriately and timely complete such tasks. He can have brief,
       superficial contact with coworkers, supervisors, and the general public.
       The claimant can adapt to occasional, routine workplace changes. He
       cannot perform work with fast-paced production rate pace or strict quota
       requirements.

(R. 20.)

       At step four, the ALJ concluded that Plaintiff would be unable to perform his

past relevant work as a bricklayer. At step five, based upon the VE’s testimony and

Plaintiff’s age, education, work experience and RFC, the ALJ concluded that

Plaintiff can perform jobs existing in significant numbers in the national economy,

leading to a finding that he is not disabled under the Social Security Act.




                                          3
     Case: 1:18-cv-03911 Document #: 40 Filed: 12/08/20 Page 4 of 11 PageID #:601




                                    DISCUSSION

I.      ALJ LEGAL STANDARD

       Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff

presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does

the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the Plaintiff unable to perform her former

occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

        An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.




                                            4
      Case: 1:18-cv-03911 Document #: 40 Filed: 12/08/20 Page 5 of 11 PageID #:602




II.      JUDICIAL REVIEW

         Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). This Court may not substitute its

judgment for that of the Commissioner by reevaluating facts, reweighing evidence,

resolving conflicts in evidence, or deciding questions of credibility. Skinner, 478 F.3d

at 841; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the

ALJ’s decision must be affirmed even if “‘reasonable minds could differ’” as long as

“the decision is adequately supported”) (citation omitted).

         The ALJ is not required to address “every piece of evidence or testimony in

the record, [but] the ALJ’s analysis must provide some glimpse into the reasoning

behind her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th

Cir. 2001). In cases where the ALJ denies benefits to a Plaintiff, “he must build an

accurate and logical bridge from the evidence to his conclusion.” Clifford, 227 F.3d

at 872. The ALJ must at least minimally articulate the “analysis of the evidence

with enough detail and clarity to permit meaningful appellate review.” Briscoe ex




                                             5
   Case: 1:18-cv-03911 Document #: 40 Filed: 12/08/20 Page 6 of 11 PageID #:603




rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Murphy v. Astrue, 496

F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to fully develop the record before

drawing any conclusions . . . and must adequately articulate his analysis so that we

can follow his reasoning . . . .”); see Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005).

         Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

III.     ANALYSIS

         Plaintiff argues that the ALJ’s decision was in error for several reasons,

including: (1) the ALJ’s failure to identify specific evidence supporting his physical

RFC determination; (2) the ALJ’s failure to incorporate in his mental RFC

determination and hypotheticals to the VE all functional limitations the ALJ found

and all limitations opined by the State agency physicians; (3) the ALJ’s failure to

assign controlling or great weight to the opinion of Plaintiff’s treating psychiatrist;

and (4) the ALJ’s failure to properly evaluate Plaintiff’s subjective symptom

statements. The Court agrees with Plaintiff that in formulating the mental RFC

assessment and posing hypotheticals to the VE, the ALJ erred in failing to explicitly

incorporate a moderate limitation with regard to concentration, persistence or pace.




                                             6
   Case: 1:18-cv-03911 Document #: 40 Filed: 12/08/20 Page 7 of 11 PageID #:604




See O’Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir. 2010) (explaining that

“terms like ‘simple repetitive tasks’ on their own will not necessarily exclude from

the VE’s consideration those positions that present significant problems of

concentration, persistence and pace”).

      The ALJ found that Plaintiff had the severe mental impairments of bipolar

disorder, PTSD, depression, and anxiety, and that these impairments caused

Plaintiff to be moderately limited in the area of concentration, persistence, and

pace. The state agency physicians similarly found that Plaintiff had moderate

limitations in multiple functional abilities related to concentration, persistence, and

pace. In the RFC assessment, the ALJ included that Plaintiff “can remember, carry

out, and perform simple, routine, repetitive tasks with sufficient concentration,

persistence, or pace to appropriately and timely complete such tasks” and “cannot

perform work with fast-paced production rate pace or strict quota requirements.”

(R. 20.) The ALJ used very similar language in the hypotheticals posed to the VE,

and no other limitations or hypotheticals reflected an accommodation for Plaintiff’s

deficits in concentration, persistence, and pace.

      The Seventh Circuit has “repeatedly rejected the notion that a hypothetical

like the one here confining the claimant to simple, routine tasks and limited

interactions with others adequately captures temperamental deficiencies and

limitations in concentration, persistence, and pace.” Yurt v. Colvin, 758 F.3d 850,

858-59 (7th Cir. 2014) (“This failure to build an ‘accurate and logical bridge’

between the evidence of mental impairments and the hypothetical and the mental




                                           7
   Case: 1:18-cv-03911 Document #: 40 Filed: 12/08/20 Page 8 of 11 PageID #:605




RFC requires us to remand for further proceedings”); see also Moreno v. Berryhill,

882 F.3d 722, 730 (7th Cir. 2018) (quoting O’Connor-Spinner, 627 F.3d at 619) (“Our

cases require that an ALJ ‘orient the [VE] to the totality of a claimant’s limitations,’

including ‘deficiencies of concentration, persistence and pace’”); Radosevich v.

Berryhill, 759 F. App’x 492, 494-95 (7th Cir. 2019) (unpublished) (“[A]lthough [the

plaintiff] may have the mental capacity to complete a single, simple task, the

hypothetical did not capture the limitation in her ability to execute that simple task

over an extended time.”).

      Here, the ALJ failed to sufficiently incorporate in the RFC and hypotheticals

Plaintiff’s moderate limitations in the area of concentration, persistence or pace. See

Winsted v. Berryhill, 923 F.3d 472, 477 (7th Cir. 2019) (“Though particular words

need not be incanted, we cannot look at the absence of the phrase ‘moderate

difficulties with concentration, persistence, and pace’ and feel confident this

limitation was properly incorporated in the RFC and in the hypothetical question.”).

First, as to the limitations related to “fast-paced” work and “strict quota

requirements,” the Seventh Circuit has “previously rejected similar formulations of

a claimant’s limitations because there is no basis to suggest that eliminating jobs

with strict production quotas or a fast pace may serve as a proxy for including a

moderate limitation on concentration, persistence, and pace.” DeCamp v. Berryhill,

916 F.3d 671, 675-76 (7th Cir. 2019) (citations omitted).

      Next, the inclusion of language only that Plaintiff “can remember, carry out,

and perform simple, routine, repetitive tasks” with sufficient concentration,




                                           8
   Case: 1:18-cv-03911 Document #: 40 Filed: 12/08/20 Page 9 of 11 PageID #:606




persistence or pace to appropriately complete them is akin to including only the

limitation related to simple, routine, repetitive tasks. See Moreno, 882 F.3d at 730

(finding that a limitation to work that involves simple tasks does not sufficiently

account for moderate limitations in concentration, persistence or pace). The

Commissioner argues that the ALJ adequately addressed evidence of concentration

limitations and properly relied upon the “bottom-line opinions” of the ME and state

agency physicians “to conclude that a limitation to simple work sufficed to

accommodate [Plaintiff’s] concentration problems.” (Doc. No. 28 at 17.) However, the

ALJ did not sufficiently explain why he omitted further restrictions and stated only

that the state agency physicians’ findings “support limiting the claimant to simple,

routine, and repetitive tasks . . . and no fast-paced production rate pace or strict

quota requirements.” (R. 22.)

      The Commissioner’s reliance on Capman v. Colvin, 617 F. App’x 575 (7th Cir.

2015), is misplaced. In that case, the court accepted the ALJ’s RFC assessment

restricting the plaintiff to simple, routine tasks and limited interaction with others

as sufficiently incorporating his concentration, persistence and pace limitations

because “[b]oth the medical evidence and . . . testimony support the finding that any

limitations in concentration, persistence, and pace stem from [the plaintiff’s]

anxiety attacks, which occur when he is around other people.” Id. at 579. There is

no similar evidence here, and Plaintiff’s problems with concentration, persistence

and pace appear to be present regardless of the type of task he is working on or

other limitation that could otherwise properly incorporate the concentration




                                           9
    Case: 1:18-cv-03911 Document #: 40 Filed: 12/08/20 Page 10 of 11 PageID #:607




limitations. Thus, the ALJ erred in the hypotheticals to the VE and RFC

assessment.

       The ALJ’s failure to include all of Plaintiff’s limitations in the RFC and

hypothetical questions was not harmless error. For example, the VE testified that if

the hypothetical individual were off-task more than fifteen percent of the workday,

there would be no work available. On remand, the ALJ must more fully discuss

Plaintiff’s deficits in concentration, persistence, and pace, and if he does not include

further limitations in the RFC assessment or the hypotheticals, he must fully

explain why no further limitations were appropriate.3

       Based on its conclusion that remand is necessary for the above reasons, the

Court need not explore in detail the remaining errors claimed by Plaintiff. The

Court emphasizes that the Commissioner should not assume these issues were

omitted from the opinion because no error was found. Indeed, the Court advises the

Commissioner that, on remand, special care should be taken to ensure that the ALJ

remedies any possible errors in the ALJ’s decision.




3It is not necessary for the Court to determine whether the ALJ’s failure to include in the
RFC and hypotheticals a limitation to work involving one-to-three steps was error, but the
ALJ should clarify this finding on remand to the extent necessary.


                                             10
  Case: 1:18-cv-03911 Document #: 40 Filed: 12/08/20 Page 11 of 11 PageID #:608




                                 CONCLUSION

      For the foregoing reasons, Plaintiff’s request to reverse the Commissioner’s

decision is granted in part, and the Commissioner’s motion for summary judgment

[Doc. No. 27] is denied. The Court finds that this matter should be remanded to the

Commissioner for further proceedings consistent with this Order.


SO ORDERED.                                  ENTERED:




DATE:       December 8, 2020                 ___________________________
                                             HON. MARIA VALDEZ
                                             United States Magistrate Judge




                                        11
